                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF
                                         TENNESSEE


JAMES DOE, ON BEHALF OF                                )
HIS MINOR CHILD, LUCY DOE                              )
                                                       )
         PLAINTIFF,                                    )
                                                       )
                    V.                                 )        Case No.
                                                       )
METROPOLITAN GOVERNMENT                                )
OF NASHVILLE AND DAVIDSON                              )
COUNTY, TENNESSEE D/B/A                                )
METROPOLITAN NASHVILLE                                 )
PUBLIC SCHOOLS,                                        )
                                                       )
         DEFENDANT.                                    )

                                                   COMPLAINT

         Comes Plaintiff, James Doe on behalf of his minor child, Lucy Doe, and brings this cause

of action against Defendant, the Metropolitan Government of Nashville and Davidson County,

Tennessee D/B/A Metropolitan Nashville Public Schools for violations of Title IX of the

Education Amendments of 1972, 20 U.S.C. §§1681 et seq. and violations of 42 U.S.C. § 1983.


                                                     PARTIES

         1.       James Doe1 is the Father of his minor child Lucy Doe and is a resident of Davidson

County, Tennessee.

         2.       Lucy Doe is a minor child in the custody of James Doe and was. At all times

relevant to this Complaint, a resident of Davidson County, Tennessee. At the time of the events

described herein, Lucy Doe was a 12-year-old student in the 7th grade at John F. Kennedy

1
 The names of the Plaintiffs have been withheld due to the sensitive nature of the subject matter of this action.
Instead, Plaintiffs’ pseudonyms have been used pursuant to Fed. R. Civ. P. 5.2(a)(3). While the parents. are not
minors, their names have also been withheld to protect the identity of the minor child. The identities of the Plaintiffs
will be provided to Defendant’s attorney upon request.

                                                           1

       Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 1 of 13 PageID #: 1
Middle School.

       3.        Metropolitan Government of Nashville Davidson County Tennessee D/B/A

Metropolitan Nashville Public Schools is a governmental entity receiving state and federal funds

to operate the Metropolitan Nashville Public School System (hereinafter “Defendant”).


                                  JURISDICTION AND VENUE

       4.        This Court has jurisdiction pursuant to Title IX of the Education Amendments of

1972, 20 U.S.C. §§1681 et seq., and 42 U.S.C. §1983.

       5.        Jurisdiction over the Defendant is proper as Defendant, through its school board,

operates the public schools for Davidson County, Tennessee, including John F. Kennedy Middle

School. Defendant receives state and federal funding to operate John F. Kennedy Middle School

and is therefore subject to Title IX of the Education Amendments of 1972, 20 U.S.C. §1681(a)

and 42 U.S.C. §1983.

       6.        Venue is proper, in that, the acts complained of occurred in the Middle District of

Tennessee, namely in Nashville, Tennessee at John F. Kennedy Middle School.



                                               FACTS

                  DEFENDANT’S OBLIGATIONS UNDER TITLE IX AND §1983

       7.        Defendant has an obligation under Title IX and the U.S. Constitution to prevent the

exclusion of female students from educational opportunities in the public-school system due to

sexual harassment and violence. The United States Department of Education’s Office for Civil

Rights (“OCR”) has issued guidance documents to Defendant, including “Dear Colleague” letters,

which explain a school’s obligations and responsibilities under Title IX. This guidance also applies

to a §1983 claim for equal protection in education based on gender.

                                                  2

      Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 2 of 13 PageID #: 2
        8.       In particular, the guidance issued by the OCR includes a school’s obligation to do

the following:

                 a.      Appoint and train a Title IX coordinator and provide visibility to students
                         and parents of the availability of such coordinator.
                 b.      Adopt, publish, and provide notice to students and parents of grievance
                         procedures providing for the prompt and equitable resolution of student sex
                         discrimination complaints.
                 c.      Independently investigate complaints of sexual harassment or violence,
                         apart from any separate criminal investigation by local police.
                 d.      Establish appropriate disciplinary policies that do not have a chilling effect
                         on victims’ or other students’ reporting of sexual harassment.
                 e.      Notify the complainant of his or her options to avoid contact with the
                         alleged perpetrator(s) and allow the complainant to change academic and
                         extracurricular activities.
                 f.      Take proactive measures to eliminate a hostile environment and prevent
                         recurrence of any sexual harassment or violence.
                 g.      Provide age-appropriate training regarding Title IX, including training on
                         the school’s process for handling complaints.

        9.       At all times relevant hereto, Defendant was fully aware of its obligations under

Title IX, as the OCR documents were linked on the website of Metro Nashville Public Schools,

under the general heading of Policies and Procedures.

       10.       Additionally, Defendant had further notice of its obligations under Title IX as

Defendant was previously sued in the case of Lopez v. Metropolitan Government of Nashville and

Davidson County, Case No. 3:07-CV-799, Middle District of Tennessee, Nashville Division, for

which a consent decree was entered in 2010. Defendant was further sued in the consolidated case

under Docket #3:17-CV-1098, which involved four separate plaintiffs. Defendant is aware of the

discovery in that case, specifically the summary judgment findings and orders of the court as to

Defendant's obligations.



                        NOTICE OF HOSTILE SEXUAL ENVIRONMENT

       11.       Prior to the incident at issue, the administration of John F. Kennedy Middle School

                                                   3

      Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 3 of 13 PageID #: 3
was aware that students would engage in inappropriate behavior, including intimate interactions in

common areas of the school if left unsupervised.

        12.     Furthermore, the administration of John F. Kennedy Middle School was aware that

the inappropriate sexual activity had previously occurred on multiple occasions in the Nashville

public school system.

        13.     Furthermore, the administration of John F. Kennedy Middle School was specifically

made aware of the inappropriate sexual conduct and harassment being perpetrated upon the

Plaintiff, Lucy Doe, from complaints of Lucy Doe and subsequent additional complaints by her

father to John F. Kennedy Middle School administrators.

        14.     Accordingly, the Defendant was fully aware that such conduct was occurring and

would reoccur within its school system, and specifically at John F. Kennedy Middle School without

intervention by the school system.

        15.     The training provided by Defendant to its employees was either inadequate, or

completely nonexistent, based on the failure of the Defendant to address the system-wide

prevalence of sexual harassment and bullying, that was occurring within its school system.

        16.     The inadequacy, or nonexistence, of such training was the result of the Defendant’s

deliberate indifference to the rights of its female students because the foreseeable consequence of

such inadequacy was a violation of students’ rights to educational opportunities.

        17.      The OCR’s “Dear Colleague” letter of April 4, 2011 states that during the 2007-

2008 school year alone, there were 800 reported incidents of rape or attempted rape and 3,800

reported incidents of sexual batteries at public high schools. Defendant knew or should have known

of these statistics as it was a recipient of the April 4 letter. Based on such statistics, it is foreseeable

that the failure to train school staff on the proper handling of sexual assault claims and/or

harassment and/or bullying could result in the creation of a hostile environment for female students
                                                     4

       Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 4 of 13 PageID #: 4
and thus violate a student’s rights.

        18.     Defendant was further shown during discovery in the consolidated case under

Docket #3:17-CV-1098, which consisted of the amount of sexual harassment and sexual

misconduct occurring in Metro Schools as set forth in the sworn depositions of Defendant's

administrative hierarchy



                                 DESCRIPTION OF OCCURENCE

        19.     On or about November 5, 2018, Lucy Doe, a 12-year old 7th grader at John F.

Kennedy Middle School, was sexually assaulted by a male student on the school bus. The male

student grabbed Lucy Doe's genitals and groped her.

        20.     Lucy Doe told her father, James Doe, about the groping incident and they reported

it to School Resource Officer Larry Williams on November 5, 2018. James Doe repeatedly asked

to be given a copy of the police report on the incident, which he did not receive until November 9,

2018.

        21.     Despite the report being filed, the perpetrator of Lucy Doe's sexual assault was not

removed from the bus, suspended from school, or arrested. The school did nothing to ensure Lucy's

safety and continued to stand by and do nothing to address the issue.

        22.     During the November 5 reporting of the incident, James Doe felt like Officer

Williams was treating the situation flippantly. He told James and Lucy Doe that the perpetrator

"probably just likes you," and smiled. James Doe replied that "just because you like somebody,

doesn't mean you can grab and squeeze their private parts. That's a criminal offence." Throughout

the interview, James Doe felt like Officer Williams was treating the situation "like a joke." The

principals at the school were also informed and failed to take the complaints seriously.


                                                 5

        Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 5 of 13 PageID #: 5
       23.      Over November and December of 2018, Lucy Doe was repeatedly sexually

assaulted by the same male student. She was groped several times on the bus and the perpetrator

grabbed her genitals in the hallway while classes changed. Lucy told her father that she was not the

only female student who was being sexually assaulted at the school by various perpetrators.

       24.      Seeing that the groping incidents were not being addressed by the school, James

Doe went to meet with the Assistant Principal of John F. Kennedy Middle School, Dr. Claire Jasper

in December 2018. James demanded to know why the school was doing nothing about the continued

harassment and sexual assault of his daughter. Dr. Jasper refused James' demands to have the

perpetrator arrested and advised him to have Lucy transfer schools instead.

       25.      By January 2019, Lucy's safety on the bus and at school had not been addressed,

and she was once again groped by the same perpetrator. James Doe met with Interim Principal Dr.

Dorothy Gunn to express his anger and frustration at the school's refusal to impose consequences

on the boy who was repeatedly victimizing his young daughter. Dr. Gunn told James to calm down

and said the perpetrator's father was on his way and wanted to talk to James.

       26.      James Doe spoke to the perpetrator's father who made excuses for his son and

offered no constructive steps to prevent continued sexual assaults. The boy's father said he was

acting out. James insisted that the boy needed help, otherwise he should be arrested.

       27.      Defendant failed to remove the harassment from the school bus and hallways. Lucy

continued to live in objectively real fear of being assaulted on a daily basis. Her once-sunny

disposition had been replaced by a fearful, anxious one. Her grades dropped and she began hurting

herself as a way of coping with her terror.

       28.      In March 2019, James Doe was called in to meet with interim principal Dr. Gunn

and Assistant Principal Todd Lark. Lucy was facing a two-day suspension for refusing to give up

                                                 6

      Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 6 of 13 PageID #: 6
 her cell phone when a teacher asked. Lucy needed her cell phone as protection against further

 attacks. It was integral to her sense of safety. James tried to explain this to the principals, but Dr.

 Gunn insisted that the sexual assault and groping "was over" and Lucy needed to "get over it."

 James left feeling disgusted with the school administration and their refusal to confront the pattern

 of sexually predatory behavior among male students.

        29.      Seeing that the school would do nothing to protect his daughter, James Doe was

 forced to transfer Lucy and her younger sister to a different school district.

        30.     Lucy Doe has suffered past and present emotional and physical harm, which will

 continue to be psychologically devastating to her well into the foreseeable future. Her injuries were

 caused by the Defendant’s failure to comply with Title IX by failing to adequately train its

 employees to prevent such sexual harassment in the first instance and, if occurring, to investigate

 and prevent ongoing harassment and assault, as well as mitigate the damages resulting from the

 harassment.

        31.     If the administration of John F. Kennedy Middle School had been properly trained

to comply with Title IX, and had followed its requirements by conducting an independent

investigation, adequately disciplining the students involved, taking effective steps to prevent the

creation of a hostile environment in the first place, by properly addressing the continued sexual

assault of Lucy Doe.


                                       CAUSES OF ACTION

                 COUNT I – VIOLATION OF TITLE IX BEFORE INCIDENT


        32.     Plaintiff asserts that the conduct set forth above, in paragraphs 1-35, constitutes a

 violation of Title IX of the Education Act of 1972, 20 U.S.C.§1681(a) et seq.

        33.    Plaintiff asserts that Defendant failed to comply with Title IX through deliberate
                                                   7

       Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 7 of 13 PageID #: 7
 indifference and the clearly unreasonable acts and omissions that created a hostile sexual

 environment to female students before the instance of unwelcome sexual conduct to Lucy Doe.

        34.    Defendant failed to comply with Title IX before the incident at issue occurred by:

                a.      Failing to adequately train its employees of the requirements of Title IX.

                b.      Failing to educate students about Title IX.

                c.      Failing to inform students of the ramifications for engaging in conduct that

               violated Title IX.

                d.      Permitting inappropriate sexual conduct between students to occur in the

               presence of school staff.

                e.      Creating an environment that enabled sexual conduct to occur by allowing

               inappropriate sexual harassment and assault to occur undisciplined.

                f.      Failing to take appropriate action to address and curtail the system-wide

               practice of malicious harassment and bullying, even though the Defendant was fully

               aware that such activity was occurring in its school system.

                g.      Failing to adequately discipline students engaged in behavior that creates a

               discriminatory and hostile environment for female students.

                h.      Failing to educate, warn, and discipline students for inappropriate sexual

               assault and harassment of other students.

        35.    Had the Defendant complied with Title IX before the incident occurred, the

 complained of harassment and/or unwelcome sexual activity would have been prevented.




                 COUNT II – VIOLATION OF TITLE IX AFTER INCIDENT

        36.    Plaintiff asserts that the conduct set forth above, in paragraphs 1-39, constitutes a

violation of Title IX of the Education Act of 1972, 20 U.S.C.§1681(a) et seq.
                                                   8

       Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 8 of 13 PageID #: 8
       37.     Lucy Doe was subjected to student-on-student sex-based harassment, that was so

severe, pervasive, and objectively offensive that it created a hostile educational environment and

deprived Lucy Doe of educational opportunities and benefits provided by the school.

       38.     Plaintiff alleges that Defendant had actual knowledge of (1) the sexual assault and

(2) the continuing harassment, but failed to promptly and appropriately respond, instead acting with

deliberate indifference.

       39.     Defendant’s policies discourage sexual assault victims from coming forward and

have a disparate impact on female students, further demonstrating deliberate indifference.

       40.     Plaintiff asserts that Defendant failed to comply with Title IX through deliberate

indifference and a clearly unreasonable response after unwelcome sexual conduct occurred that

created an environment of continued harassment.

       41.     Defendant violated Title IX after the incident at issue occurred by:

               a.      Failing to inform Plaintiff of the requirements of Title IX.

               b.      Failing to inform Plaintiff of the existence of a Title IX coordinator.

               c.      Failing to conduct a Title IX investigation separate and apart from the

                       criminal investigation.

               d.      Failing to assure Lucy Doe the behavior would not reoccur.

               e.      Failing to adequately punish the students who engaged in the unwelcome

                       sexual activity.

               f.      Failing to adequately punish or deter all students who harass or participate

                       in inappropriate sexual activity.

               g.      Failing to exercise control over the alleged harassment.

               h.      Failing to take adequate steps to allow the Plaintiff to complete her education

                       in a safe environment free of sexual harassment.
                                                  9

      Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 9 of 13 PageID #: 9
                 i.     Failing to prepare or implement a plan to permit Lucy Doe to continue her

                        education in the public-school system without fear of ongoing harassment

                        and sexual assault.

        42.      Compliance with Title IX after the incident occurred would have prevented the

continued harassment and assault, which ultimately resulted in the dramatic decline in Lucy Doe's

grades, and forcing her to transfer to a school in a different county to escape.




              COUNT III – VIOLATION OF 42 U.S.C. § 1983 FAILURE TO TRAIN

        43.      Plaintiff asserts that the conduct set forth above, in paragraphs 1-46, constitutes a

violation of 42 U.S.C. § 1983, which resulted in the dramatic decline in Lucy Doe's grades, and

ultimately resulted in her being forced to transfer schools. Both the academic decline, which is

noted on her permanent academic record, as well as the mental stress she has suffered, were caused

by Defendant’s conduct as complained of above.

        44.      Plaintiff asserts that the Defendant violated the equal protection clause of the

Fourteenth Amendment of the U.S. Constitution by failing to train its employees on the proper

handling of complaints of sexual assault and harassment.

        45.      The training provided by Defendant to its employees was either inadequate, or

completely nonexistent, based on the failure of the Defendant to address the system-wide

prevalence of known severe, pervasive, and objectively offensive sexual harassment repeatedly

conducted against students by other students.

        46.       The training provided by Defendant to its employees was either inadequate, or

 completely nonexistent, based on the utter failure of the John F. Kennedy Middle School

 administration to comply with Title IX requirements in response to the incident involving Lucy

 Doe.
                                                  10

     Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 10 of 13 PageID #: 10
       47.     The inadequacy, or nonexistence, of such training was the result of the Defendant’s

deliberate indifference to the rights of its female students because the foreseeable consequence of

such inadequacy was a violation of students’ equal protection rights.

       48.      Based on the statistics contained in the OCR’s April 4, 2011 letter, as well as the

extensive records of sexual harassment and misconduct, of which Defendants were on notice and

aware of as set out in the court ruling on summary judgment in the consolidated case under Docket

#3:17-CV-1098, it is foreseeable that the failure to train school staff on the proper handling of

sexual assault claims could result in the creation of a hostile environment for female students and

thus violate a student’s equal protection rights.

       49.     Lucy Doe’s injuries were closely related to or actually caused by the Defendant’s

failure to adequately train its employees.

       50.     If the principal and administration of John F. Kennedy Middle School had been

properly trained to comply with Title IX, and had followed its requirements by conducting an

independent investigation, adequately disciplining the students involved, taking effective steps to

prevent the creation of a hostile environment in the first place by properly addressing the repeated

sexual assault of a female student.




  COUNT IV – VIOLATION OF 42 U.S.C. § 1983 DELIBERATE INDIFFERENCE TO
                       ONGOING HARASSMENT


       51.     Plaintiff asserts that the conduct set forth above, in paragraphs 1-54, constitutes a

violation of 42 U.S.C. § 1983. Plaintiff asserts that the Defendant violated the equal protection

clause of the Fourteenth Amendment of the U.S. Constitution by its inadequate response to the

incident and its deliberate indifference to the ongoing harassment, which resulted in the decline in

Lucy Doe’s grades and subsequent transfer. Both the academic decline, which is noted on her


    Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 11 of 13 PageID #: 11
permanent academic record, as well as the mental stress she has suffered, were caused by

Defendant’s conduct as complained of above.




                                             DAMAGES

       52.     As a result of the Defendant’s acts and omissions as set forth above, Lucy Doe has

suffered both physical and emotional injuries, including severe humiliation, embarrassment, loss

of enjoyment of life, and loss of educational opportunity.

       53.     Plaintiffs therefore seeks damages for past and future medical expenses, past and

future pain and suffering, past and future emotional injuries, including severe humiliation and

embarrassment, past and future loss of enjoyment of life, past and future loss of educational

opportunity, and all other damages available for violations of Title IX and 42 U.S.C. § 1983,

including punitive damages to deter future noncompliance and injunctive relief to prevent harm to

future potential victims.




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs prays for relief as follows:

       1.      That process issue requiring the Defendant to answer within the time provided by

law; an award of all damages available under Title IX, including but not limited to, payment of

Lucy Doe's expenses incurred as a consequence of the Title IX violations damages for deprivation

of equal access to the educational benefits and opportunities provided by the Defendant, and

damages for past, present, and future physical and emotional pain and suffering, ongoing and

    Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 12 of 13 PageID #: 12
severe mental anguish, and loss of past, present, and future enjoyment of life, in the amount of

$3,000,000.00;

       1.      An award of punitive damages pursuant to 42 U.S.C. § 1983.

       2.      Injunctive relief requiring Defendant to comply with the requirements of Title IX

by using the Title IX Coordinator to actually coordinate Title IX incidents and not delegate this

responsibility to untrained and/or undertrained principals.

       3.      Reasonable attorney’s fees pursuant to 42 U.S.C. §1988 (b) and/or other statutory

authority;

       4.      Such further relief that this Court deems proper to enforce Title IX in the Nashville

Metropolitan Public-School District.




                                              Respectfully Submitted,


                                              s/ Stephen Crofford
                                              Stephen Crofford #12039
                                              Mary Parker #6016
                                              PARKER AND CROFFORD
                                              1230 2nd Ave. S.
                                              Nashville, TN 37210
                                              615-244-2445
                                              stephencrofford@msn.com
                                              mparker@parker-crofford.com

                                              Attorneys for Plaintiffs




    Case 3:20-cv-00004 Document 1 Filed 01/02/20 Page 13 of 13 PageID #: 13
